UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-144910 SINOBIOPHARMA, INC. (Exact name of registrant as specified in its charter) Nevada 26-3002371 Stateorotherjurisdictionof Incorporationororganization (I.R.S.Employer IdentificationNo.) 8 Zhong Tian Road Nantong City, Jiangsu Province People’s Republic of China 226009 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 011 - (86) 51-3853-28336 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes[X] No Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Ac t). [] Yes[X] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Note. – If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non-affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. The aggregate market value of the voting and non-voting common stock of the issuer held by non-affiliates as ofNovember 30, 2009 was approximately $13,611,600 (56,715,000 shares of common stock held by non-affiliates)based upon a closing price of the common stock of $0.24 as quoted by the OTC Bulletin Board on November 30, 2009. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [] Yes[] No (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of September 14, 2010, there are presently 117,587,608 shares of common stock, par value $0.0001 issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). 2 TABLE OF CONTENTS Page PART I Item 1. BUSINESS 4 Item 1A RISK FACTORS 14 Item 1B UNRESOLVED STAFF COMMENTS 23 Item 2. PROPERTIES 23 Item 3. LEGAL PROCEEDINGS 24 Item 4. (REMOVED AND RESERVED) 24 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 24 Item 6. SELECTED FINANCIAL DATA 26 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 Item 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 29 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 53 Item 9A. CONTROLS AND PROCEDURES 53 Item 9B. OTHER INFORMATION 54 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 54 Item 11. EXECUTIVE COMPENSATION 58 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 60 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 62 Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 62 PART IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 63 SIGNATURES 65 3 FORWARD LOOKING STATEMENTS In this annual report, references to “Sinobiopharma,” “SNBP,” “the Company,” “we,” “our,”“us,” and the Company’s wholly owned subsidiary, “Dongying BVI,” “Big Global Limited,” and our controlled entity “Dong Ying China”refer to Sinobiopharma, Inc. This Annual Report on Form 10-K contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this Annual Report on Form 10-K. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this Annual Report on Form 10-K reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Annual Report on Form 10-K, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Annual Report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. PART I Item 1.Business. Year of Organization and Corporate History Sinobiopharma, Inc. was incorporated in the State of Nevada under the name of Buzz Media Ltd. on October 26, 2006. On November 8, 2006 the Company acquired all the issued and outstanding shares of Buzz Media Ltd. (“Buzz Nova Scotia”), a corporation incorporated in the province of Nova Scotia, Canada on October 26, 2006. The transaction was treated as an acquisition for accounting purposes. The consideration for the acquisition of Buzz Nova Scotia was 500 shares (on a post-forward stock split basis) of the Company valued at $0.10, the book value of the net assets of Buzz Nova Scotia, since the acquisition was from a related party. On July 14, 2008 the Company’s President and majority shareholder sold all of her 62.5% interest in the Company to an unrelated individual. On the same day, she resigned from all of her positions as officer and director of the Company and the purchaser was appointed the sole director and officer of the Company. Effective July 29, 2008, the Company, under its original name of Buzz Media, Ltd., incorporated a subsidiary, “Sinobiopharma, Inc.” with an investment of $0.001 and merged with it for the sole purpose of changing the name of the Company. As a result, the Company changed its name from “Buzz Media Ltd.” to “Sinobiopharma, Inc.” Effective July 29, 2008, the Company effected a fifty (50) for one (1) stock split of its authorized, issued and outstanding common stock. As a result, the Company’s authorized capital increased from 50,000,000 shares of common stock with a par value of $0.0001 to 2,500,000,000 shares of common stock with a par value of $0.0001. The Company’s issued and outstanding share capital increased as a result of the split from 2,000,010 shares of common stock to 100,000,500 shares of common stock. Share capital figures are presented in these financial statements giving retroactive effect to the stock split and accordingly all share capital figures are presented on a post-split basis as if the split had been affected upon inception. 4 On August 19, 2008, the Company entered into a share exchange agreement (the “Share Exchange Agreement”) with Dongying Pharmaceutical Co, Limited (“Dongying BVI”), a company organized under the laws of the Territory of the British Virgin Islands, and all the shareholders of Dongying BVI, whereby the Company agreed to acquire 100% of the issued and outstanding shares of Dongying BVI through the issuance of approximately 40,000,000 shares of common stock of the Company in aggregate to the shareholders of Dongying BVI on a pro rata basis in accordance with each Dongying BVI shareholder’s percentage of ownership in Dongying BVI. The Share Exchange Agreement closed on September 22, 2008. Concurrently with the closing of the Share Exchange Agreement, by a letter agreement entered into on September 8, 2008 between Dongying BVI and the Company’s majority shareholder, that shareholder agreed to cancel 60,100,500 shares of the 62,500,500 shares of common stock of the Company registered in his name within ten (10) days of the closing of the Share Exchange Agreement.The 60,100,500 shares were cancelled on September 26, 2008. The share cancellation completed the reverse merger with Dongying BVI as a recapitalization of the Company, such that voting control of the Company was obtained by the former stockholders of Dongying BVI. The net assets of Dongying BVI and the Company have been brought forward at their historical bases. The costs associated with the reverse merger were expensed as incurred. Dongying BVIwas incorporated under the laws of the British Virgin Islands on January 29, 2008. On May 13, 2008 Dongying BVIacquired a 100% interest in Big Global Limited (“Big Global”) from the sole shareholder of Dongying BVIfor consideration of $1.00. Big Global was incorporated under the laws of Hong Kong on November 26, 2007. On December 10, 2007 Big Global acquired a 100% interest in Dong Ying (Jiangsu) Pharmaceuticals Co., Ltd. (“Dong Ying China”) from the sole shareholder of Big Global for consideration of $1.00. The acquisition was approved by the government of the People’s Republic of China (“PRC” or “China”) in May 2008. Dong Ying China was incorporated under the laws of the PRC in 2003. Dong Ying China’s business is the development, manufacture and sale of pharmaceutical products in China. There are three product lines currently as of May 31, 2010 and several other potential products in various stages of research and development. The product lines currently commercialized are Cisatracurium Besylate, a skeletal muscle relaxant, Clindamycin Hydrochloride, an antibiotic for penicillin-allergic patients and Perindopril, a cardiovascular drug. Dong Ying China’s offices and manufacturing facility are in owned premises located on land used under license in Nantong, China and its research and development is carried out in Nanjing, China. On August 20, 2008, the Company entered into a share purchase agreement (the “Share Purchase Agreement”) with the Company’s former majority shareholder, effective concurrently with the closing of the Share Exchange Agreement.Pursuant to the Share Purchase Agreement, the former majority shareholder acquired all of the capital of Buzz Media, Ltd. (“Buzz Nova Scotia”), the wholly-owned subsidiary of the Company incorporated in the Province of Nova Scotia, Canada, in exchange for the payment of $10.00. Our Business The business of the Company is conducted through its subsidiary, Dongying BVI, which, in turn, conducts its business through its subsidiary, Big Global Limited, which, in turn, conducts its business through Dong Ying China. The diagram below illustrates the corporate structure of the Company as a result of the completion of the Share Exchange Agreement and the Share Purchase Agreement: 5 Dongying BVI, Big Global Limited and Dong Ying China Dongying BVI Dongying BVI was incorporated pursuant to the laws of the British Virgin Islands on January 29, 2008.As a result of the closing of the Share Exchange Agreement, the Company is the sole shareholder of Dongying BVI.Dongying BVI’s sole director is Dr. Lequn Lee Huang.On May 13, 2008, Dongying BVI purchased the sole common share of Big Global Limited from Dr. Lequn Lee Huang in exchange for payment of $1.00HK. Big Global Limited Big Global Limited was incorporated pursuant to the laws of Hong Kong on November 26, 2007.Dongying BVI is the sole shareholder of Big Global Limited and Dr. Lequn Lee Huang is the sole director of the Company.Pursuant to an equity transfer contract between Big Global Limited and Cyton International, Inc., a company incorporated pursuant to the laws of the state of Connecticut, USA, dated December 10, 2007, Big Global Limited acquired 100% of the registered capital of Dong Ying China in exchange for the payment of US$1.00 as Cyton International, Inc. was merely a nominee shareholder for Dr. Lequn Huang and there was no change in the beneficial ownership of Dong Ying China. Dong Ying China Dong Ying China was incorporated under the name Nantong Dongying Pharmaceutical Co., Ltd. pursuant to the laws of the People’s Republic of China. Effective September 29, 2008, upon the purchase by Cyton International, Inc., of 100% of the issue and outstanding shares of Nantong Dongying Pharmaceutical Co., Ltd., Dong Ying China was reincorporated and approved by the relevant PRC authorities as a wholly-foreign owned enterprise.Effective 11, 2004, Dong Ying China changed its name to Dongying (Jiangsu) Pharmaceutical Co., Ltd. and received the relevant governmental approval for such change.During the last six fiscal years, Dong Ying China has been engaged in the research, development, manufacture and marketing of biopharmaceutical products in China. Business of Dong Ying China Dong Ying China is engaged in the research, development, manufacture and marketing of biopharmaceutical products in China.Dong Ying China has developed new methods for synthesis of active pharmaceutical ingredient (“API”) and innovative drug delivery (new formulation) that dramatically reduces the time and cost of drug development.Dong Ying China’s current therapeutic focus is on anesthesia-assisted agents and cardiovascular drugs.Dong Ying China’s R&D focus is new, innovative methods of synthesizing compounds more rapidly at lower cost, and/or improved drug formulation with enhanced usability. Dong Ying China’s headquarters and 30,000 sq. meter (approximately 322,917.31 sq. foot) Good Manufacturing Practice (“GMP”) certified production facilities are located in the Nantong Economic and Technology Development Zone, is located in Nantong City, Jiangsu, and qualifies Dong Ying China for tax benefits.Dong Ying China’s research and development (“R&D”) labs are located in Nanjing, China.The Nantong Economic and Technology Development Zone is a major R&D center within China with several universities and research institutes.Dong Ying China’s distribution network enables Dong Ying China to market its products in every major city in China. Dong Ying China’s Strengths * Leadership of CEO, Dr. Lequn Lee Huang (Ph.D., Chemistry, Iowa State University), a former manager, Head of MS lab for drug discovery, at Bayer Co.; * Patents applied and granted for technology for fast, low-cost synthesis of API and new drug formulations; * Integrated, large capacity GMP-certified manufacturing facilities for freeze-dried powder, injection formula, tablets, hard capsules, granules and pharmaceutical raw materials; * 10 research specialists and more than 40 of the Company’s 110 employees have college or higher educations. 6 Dong Ying China’s Products Currently the product line of Dong Ying China includes Cisatracurium Besylate (marketed as “Kutai” in China), a skeletal muscle relaxant, Perindopril (Marketed as “Yitai” in China”), a cardiovascular for blood hypertention and Clindamycin Hydrochloride (marketed as “kesu” in China), an antibiotic for penicillin-allergic patients. Dong Ying China has the ability to expand its market through its research cooperation with Nanjing University and Nanjing Suji Pharmaceutical Research Center. Dong Ying China launched its patented product for new freeze-dried formulation of the pre-surgical skeletal muscle relaxant Cisatracurium Besylate on May 30, 2006.By May 31, 2010, the Company estimated Kutai had captured approximately 65% of the Chinese market and was in use in more than 700 hospitals.Developed using Dong Ying China’s patent granted for method for drug synthesis that can dramatically reduce the time and cost of drug development, Dong Ying China’s Cisatracurium Besylate is the only one can be stored at room temperature whereas competitors’ versions must be kept at between 35.6 to 46.4 degrees Fahrenheit. Sinobiopharma launched the Perindopril product in early 2010. Perindopril, used alone or in combination with other medications to treat high blood pressure, is the latest generation of a class of medications called ACE inhibitors.It supports circulation by preventing the production of chemicals that occur naturally in the body but constrict blood vessels. The Company has received the Drug Certificate for Perindopril raw material (Certificate H20073699) from the Chinese State Food and Drug Administration (the “Chinese SFDA”) and obtained GMP Certification as of February 21, 2010.The Company has submitted its application to China's State Intellectual Property Office (SIPO) for a Chinese patent for Perindopril and its new drug compounds and obtained a receiving number (200810242989.1; "New Drug Compounds Containing Perindopril").Sinobiopharma completed clinical trials for the capsule formulation in September 2007.Sinobiopharma has received approval from the Chinese SFDA to manufacture and market the Perindopril tablet in April 2010 (Certificate H20093504). As the first-to-market (FTM) Chinese producer of Perindopril, Sinobiopharma will come to market with certain competitive advantages, including higher price approvability by the Chinese Government, exclusivity for penetrating to hospitals, and the ability to export of lower cost active pharmaceutical ingredients (API) to the globe market.Prior to Chinese SFDA approval of Sinobiopharma's version of Perindopril, Servier (France) was the only firm to market imported Perindopril in China. The following table sets forth information relating to key products that Dong Ying China has launched in the Chinese market: KeyProducts Dose ApprovalNumber Cisatracurium Besylate Raw Material (API) H20060926 for injection 5 mg H20060927 Clindamycin Hydrochloride for injection 0.75g/0.9g H20040927 Perindopril Raw Material (API) H20073699 Tablet 2 mg H20093504 The following table sets forth information relating to a key product that Dong Ying China expects to launch in the Chinese Market in the very near future: KeyProducts Dose ApprovalNumber N(2)-L-alanyl-L- glutamine for injection (1) 10 g 2006B01379 7 Dong Ying China has also obtained approved certificates of approval to produce a number of generic drugs in China, which Dong Ying China can produce and market when the market price for such generic products increases and allows production to become profitable, which is currently not the situation. Generic Products Dose Approval Number Naproxen Tablets 0.1g H32021028 Aminophylline tablets 0.1g H32021024 Nitrendipine Tablets 10mg H32021023 Propafenone tablets 50 mg H32021025 Verapamil Tablets 40 mg H32021026 Ketotifen Fumarate Tablets 1mg H32024391 Oleanolic acid tablets 10mg H32024392 Oleanolic acid tablets 20mg H32024393 Vitamin C tablets 0.1g H32024997 Difenidol tablets 25mg H32024914 Pentoxyverine Citrate Tablets 25mg H32024999 Atenolol tablets 25mg H32024160 Atenolol tablets 50mg H32024159 Perphenazine Tablets 2mg H32024162 Perphenazine Tablets 4mg H32024163 Captopril Tablets 25mg H32024167 Clozapine Tablets 25mg H32024169 Chlorprothixene Tablets 25mg H32024170 Fenfluramine Tablets 20mg H32024172 Doxepin Hydrochloride Tablets 25mg H32024395 Chlorpromazine Tablets 25mg H32024397 Chlorpromazine Tablets 50mg H32024396 Breviscapine Tablets 20mg Z32021122 Troxerutin Tablets 60mg H32025915 Trepibutone Tables 40mg H32025533 Tiapride Hydrochloride Tablets 0.1g H32025535 Ranitidine Capsules 150 mg H32024998 Ciprofloxacin Capsules 0.25g H32025000 Ganoderma Capsules 0.27g Z32021190 Dong Ying China’s Development Pipeline In addition to those products currently on the market in China, Dong Ying China has product candidates in the development pipeline using its patent applied for method for quickly synthesizing low-cost API and improved delivery formulations.Product candidates currently in the development pipeline include: * Rocuronium bromide (skeletal muscle relaxant):Like its formulation of Cisatracurium Besylate, we expect that Dong Ying China’s next generation Rocuronium Bromide formulation will be the world’s first that can be stored at room temperature, making it more convenient to use; and Rocuronium Bromide is a fast acting muscle relaxant, can be used in cocktail with Cisatracurium Besylate * Memantine (treatment of Alzheimer’s):received the Chinese SFDA’s approval for Phase II Clinical Trial.Dong Ying China’s formulation is the latest generation of the drug and Dong Ying China expects to be one of the first companies to launch the drug in the Chinese market. 8 The following table sets forth information relating to different product candidates that Dong Ying China has developed or co-developed with Meisu Jining Bio-medicine Research and Development Co., Ltd., which product candidates are in different stages, many of which require additional funds to support clinical trials, pending for launch in the Chinese market: DevelopmentPipeline Dose ApprovalNumber (onlyforPre-clinic) Rocuronium Bromide injection 25mg/50mg Memantine Hydrochloride 2005L01497 Memantine Hydrochloride Tablets 5mg 2005L01498 Azithromycin Granules (just passed human trials, pending for approval) 0.1g 2005L03871 In 2006, Dong Ying China wrote-off the intangible asset related to the product rights to Azithromycin as it was deemed not realizable through impairment analysis, however, in 2008, Dong Ying China performed clinical trials on Azithromycin, which just passed human trials in August 2008, and which is pending governmental approval. Dong Ying China’s Marketing Plan The Industry With approximately one-fifth of the world’s population and a fast-growing gross domestic product, China represents a significant potential market for the pharmaceutical industry.The Company expects significant growth in the pharmaceutical market in China due to the following factors: robust economic growth; increased pharmaceutical expenditures; an aging population; increased lifestyle-related diseases; government support of the pharmaceutical industry; relatively low research and development and clinical trial costs in China as compared to developed countries; and the increased availability of funding for medical insurance and industry consolidation in China. Dong Ying China has an established sales and marketing network that distributes its products in 30 provinces and key major cities throughout China over 700 hospitals.The Company intends to expand Dong Ying China’s sales and marketing infrastructure to meet China’s rapidly growing demand for safer, lower-cost, higher-efficacy drugs. Strategy Dong Ying China has a clearly defined strategy to drive short, middle and long term growth.All drug development is expected to leverage Dong Ying China’s patent applied for technology for fast, low-cost drug synthesis and new technology for formulation. In the short term, the Company’s focus is in launching new drugs in the Chinese market.The patented synthesis method allows Dong Ying China to develop new API at lower cost and new formulations that generally offer greater convenience in application and efficacy with fewer side effects. In the middle term, Dong Ying China intends to focus on exporting API and drug reformulations developed with Dong Ying China’s patent applied for freeze-dried formulation technology for the global market. In the long term, Dong Ying China intends to focus on applying its technology platform to identifying candidate compounds from traditional Chinese medicines.Dong Ying China intends to accelerate its discovery, synthesis and formulation of pharmaceutical applications. Distribution Methods Dong Ying China sells its prescription-based and pharmaceutical products via regional distributors in China. Dong Ying China intends to expand its sales force as well as its coverage with the regional distributors across China. Currently, Dong Ying China has a marketing department and a sales department.The marketing department is responsible for the promotion of new products to the national market and intended global market by attending industry trade shows, conducting educational seminars to physicians, advertising in newspapers and in industry publications, as well as using internet marketing and collaborating with the government. The sales department has four regional managers with each manager responsible for his or her assigned region in China, with each region having about 7 to 10 provinces.The four regional managers report directly to the VP of Sales.We staff between 1 to 3 agents per province to be in charge of all the cities in such province, which is how Dong Ying China obtains distribution in all major cities in China. 9 During fiscal year 2008, the majority of Dong Ying China’s sales were conducted through a limited number of regional distributors who subsequently sold Dong Ying China’s products to hospitals, clinics, and pharmacies.Since the fiscal year 2008, Dong Ying China has been expanding its distributor base and believes that the number of its regional distributors will increase substantially in the next few years. In January 2009, we signed distribution agreements for Cisatracurium Besylate with our 32 distribution agents who distribute our products in 30 provinces and key major cities throughout China. In the first calendar quarter of 2010, we have renewed distribution contracts with 30 distribution agents totaling US$8.4 million for 2010 for distribution of our flagship product Cisatracurium Besylate. These distributors have coverage in more than 30 provinces throughout China and in most major cities. Our expansion strategy also includes possible targeted acquisitions intended to expand our first-to-market drug pipeline and advancing new development of innovative drugs that is expected to consolidate leadership position in our chosen therapeutic areas. Dong Ying China’s Competition The following table sets forth information with respect to competition in China for Dong Ying China’s flagship product of Cisatracurium Besylate: Competitor PercentageofMarket Jiangsu Hengrui Pharmeutical Co., Ltd. 30% GlaxoSmithKline 5% Our competitive advantages are discussed in the subsection entitled “Dong Ying China’s Products” above.Although the above-listed competitors occupy a much smaller percentage of market share than Dong Ying China, which is estimated to account for approximately 35% of the market share for Cisatracurium Besylate in China, the main competition for Cisatracurium Besylate comes from these two companies because they are the only companies that currently produce and sell Cisatracurium Besylate in China. Intellectual Property Patents As of August 31, 2010, the Company acquired the following patent, “Composition for Lyophilized Powder of Atracurium,” previously jointly owned by Lei Wang and Lequn Huang, the Company’s chief executive officer and director, pursuant to a patent transfer agreement by and among the Company, Dong Ying China, Mr. Wang, and Dr. Huang: Title Application No. Application Date Status Patent No. Atracurium combination of freeze-dried formulation Granted ZL200710127756.2 New Patents under Application: Dong Ying China has applied for the following patents: Title Application No. Application Date Status Patent No. Method for separating and purifying cisatracurium besylate by column chromatography Pending Waiting for approval Pharmaceutical composition comprising perindopril Pending Waiting for approval 10 Material Contracts On March, 29, 2004, Cyton International, Inc., the sole shareholder of Dong Ying China at that time, entered into an agreement (the “Development Agreement”) with the Jiangsu Province Nantong Economic and Technology Development Zone Administration (the “Administration”), for the construction of factories in the Jiangsu Nantong Economic and Technology Development Zone (the “Zone”), a state-level economic and technological development zone qualified for state preferential policies.Pursuant to the Development Agreement, Dong Ying China was provided with 60 acres within the Zone for the construction of factories and is required to pay a land-use fee of 40,000RMB per acre.Dong Ying China ended up paying RMB2,248,000 as there only ended up being 56.2 acres provided to Dong Ying China. All land in China is owned by the State.Individuals and companies are permitted to acquire rights to use land or land use rights for specific purposes.In the case of land used for industrial purposes, the land use rights are granted for a period of 50 years. This period may be renewed at the expiration of the initial and any subsequent terms. Granted land use rights are transferable and may be used as security for borrowings and other obligations.Dong Ying China holds the State-owned Land Use Rights Certificate No.: TONGKAIGUOYONG [2007] No. D0310158, and the RMB40,000 per acre is a one-time payment. In addition, the Administration agreed to provide Dong Ying China with a RMB20,000,000 fund (the “Fund”) to support the construction of factories and the building and purchasing of affiliated equipment. Dong Ying China has three years from the date of each portion of the Fund used to repay such portion.The Administration has the right to convert or exchange the Fund into shares of Dong Ying China, but recently the Administration decided to waive the right to convert or exchange the outstanding Fund into shares of Dong Ying China and agreed to the repayment of the Fund by December 31, 2010.Dong Ying China has repaid RMB12,000,000 as of May 31, 2010, and plans to complete the repayment of the outstanding Fund by the end of 2010.Also in accordance with the Development Agreement, Dong Ying China is required to have a registered capital of USD$5,000,000, which has already been satisfied. At present, Dong Ying China has used all of the RMB20,000,000 in the Fund and has repaid RMB12,000,000 to date.In addition, Dong Ying China is required to repay the following amounts on the following dates: Amount Due Date RMB8,000,000 December 31, 2010 On July 26, 2010, Dong Ying China, entered into a Cooperation Agreement with Jiangsu LianHuan Pharmaceuticals Co., Ltd. (“LianHuan”) for the co-development, manufacture, and marketing of the drug Eplerenone, a therapeutic agent formulated to treat high blood pressure and vascular diseases, and its tablet and capsule forms (the “Eplerenone”).Clinical trial certificates for Eplerenone are currently owned by DongYing.According to the Agreement, LianHuan shall be responsible for all fees and expenses incurred in the clinical trials.Following the completion of clinical trials, LianHuan and DongYing shall jointly complete and submit the drug production application.Once production approval for Eplerenone is obtained, LianHuan and DongYing shall jointly own the new drug production certificate for Eplerenone. LianHuan shall be responsible for the manufacture of Eplerenone and its tablet form, though Dong Ying China retains the option to produce Eplerenone capsules. The net profit from the sales of Eplerenone shall be apportioned as 60 percent to Dong Ying China and 40 percent to LianHuan. Sources and Availability of Materials Dong Ying China uses over 120 different medical raw materials and procures its raw materials from various vendors and suppliers in China with no limitation.Dong Ying China always requires an analysis report for quality control purposes to document each and every medicinal raw material received from third parties as its standard operating procedure. In the fiscal year ended May 31, 2010, 2 suppliers accounted for more than 10% of the Company’s purchases.Purchases of raw material from Lianyungang Youlite Biochemical Science and Technology Co., Ltd. accounted for approximately 55% of total purchases during this period. Purchases of raw material from Nanjing Weier Chemical Co.Ltd. accounted for approximately 15 % of total purchases during this period. In the fiscal year ended May 31, 2009, 3 suppliers accounted for more than 10% of the Company’s purchases.Purchases of raw material from Lianyungang Youlite Biochemical Science and Technology Co., Ltd. accounted for approximately 47% of total purchases during this period. Purchases of raw material from Suzhou Forth Pharmaceutical Co., Ltd. accounted for approximately 13% of total purchases during this period. Purchases of raw material from Nanjing Weier Chemical Co., Ltd accounted for approximately 12% of total purchases during this period. Customers In the fiscal year ended May 31, 2010, Dong Ying China’s five largest customers accounted, in the aggregate, for approximately 61% of sales revenues, as follows: 11 * Hebei Dezelong Medicine Co., Ltd. - accounted for approximately 21% of sales * Hainan Zhongyu Medicine Co., Ltd.- accounted for approximately 20% of sales * Sichuang Ruihai Medicine Co., Ltd. - accounted for approximately 7% of sales * Hebei Yongzhengrunsheng Medicine Co., Ltd. - accounted for approximately7% of sales * Zhengzhou Changjin Medicine Co., Ltd- accounted for approximately6% of sales Research and Development Research and development expenses were $ 816,262 in the year ended May 31, 2010, compared to $197,286 in the year ended May 31, 2009, which increased as a result of expenses spent on Perindopril, the new product that the Company launched in 2010. Employees Dong Ying China has over 110 full time employees, 40 of whom have college or higher education, and 10 research specialists. Governmental Regulation The Chinese SFDA regulates pharmaceutical products in China.Dong Ying China takes the following steps to gain approval from the Chinese SFDA to sell its products in China: 12 Pre-Clinical Study: The pre-clinical studies are divided into two parts: the pharmacy study and the pharmaco-toxicological studies.The pharmacy study includes the construction of the expression strain, the potency & Antigenicity studies, the Batch Production Reports, the data from Quality Control and the preliminary stability test.The pharmaco-toxicological studies include the acute toxic study, long-term toxicity, efficacy study, the pharmacokinetics and the other studies.All these study reports need to be submitted to the Chinese SFDA for review and evaluation.Meanwhile, Dong Ying China is required to produce three continuous lots of bulk and final products and send the samples to the National Institute for the Control of Pharmaceutical and Biological Products (the “NICPBP”) for quality inspection.The NICPBP is directly affiliated with the Chinese SFDA and its responsibility is for inspecting the quality of new products and vaccines. Clinical Trial Approval and Conduct:During the period of evaluation, the Chinese SFDA may ask Dong Ying China to submit supplementary documents for further evaluation.If the Chinese SFDA is satisfied with everything, then the Chinese SFDA may approve the Phase I trial.After the end of the Phase I trial, Dong Ying China needs to submit the final clinical reports of Phase I trial to the Chinese SFDA for their review and evaluation.If no safety issues are visible or detected in the reports, the approvals for the Phase II trial may be issued.The same process occurs in order to receive the approvals for Phase III. New Drug Certificate & Production License:Once all three phases of the clinical trial are complete, Dong Ying China must submit all clinical dossiers, including Phase I to Phase III, to the Chinese SFDA.Meanwhile the samples of three lots of bulk and final products manufactured in the Company’s GMP facilities also need to be submitted to the Chinese SFDA for quality inspection.If no serious adverse events are reported, the product shows a good efficacy in the trial, and the bulk and the final products pass quality inspection, the Chinese SFDA may issue the New Drug Certificate & Production License for a new product. The New Drug Certificate & Production License grants the filing company intellectual property rights to the drug.Chinese administrative protection for the new proprietary drug starts from the date of the issuance of the new drug certificate. Good Manufacturing Practice Certificate:The GMP certificate is for the monitoring of drug manufacturers and quality management.After receiving a new drug certificate and production license, the company submits an application for GMP certification.The Chinese SFDA will organize a group of specialists to validate the GMP facilities if the facilities satisfy the current GMP requirements.After GMP validation, if qualified, the GMP certificate may be issued.This provides approval for the equipment and control of the manufacturing workshop of the particular drug. A new drug is only officially approved for sale in the Chinese market once these steps have been completed. The Company believes that the most significant milestone is the new drug certificate. Environmental Compliance Costs Our manufacturing operations are subject to numerous laws, regulations, rules and specifications relating to human health and safety and the environment. These laws and regulations address and regulate, among other matters, wastewater discharge, air quality and the generation, handling, storage, treatment, disposal and transportation of solid and hazardous wastes and releases of hazardous substances into the environment. In addition, third parties and governmental agencies in some cases have the power under such laws and regulations to require remediation of environmental conditions and, in the case of governmental agencies, to impose fines and penalties. We make capital expenditures from time to time to stay in compliance with applicable laws and regulations. We have obtained all permits and approvals and filed all registrations required for the conduct of our business, except where the failure to obtain any permit or approval or file any registration would not have a material adverse effect on our business, financial condition and results of operations. We are in compliance in all material respects with the numerous laws, regulations, rules, specifications and permits, approvals and registrations relating to human health and safety and the environment except where noncompliance would not have a material adverse effect on our business, financial condition and results of operations. The PRC governmental authorities have not revealed any material environmental liability that would have a material adverse effect on us. We have not been notified by any governmental authority of any continuing noncompliance, liability or other claim in connection with any of our properties or business operations, nor are we aware of any other material environmental condition with respect to any of our properties or arising out of our business operations at any other location. It is possible that compliance with a new regulatory requirement could impose significant compliance costs on us. Such costs could have a material adverse effect on our business, financial condition and results of operations. 13 Executive Offices Our executive offices in the PRC are located at 8 Zhong Tian Road, Nantong City, Jiangsu Province, People’s Republic of China.Our telephone is 011 - (86) 51-3853-28336. Available Information The Company’s website is www.sinobp.com, where information about the Company may be reviewed and obtained.In addition, the Company’s filings with the Securities and Exchange Commission (“SEC”) may be accessed at the internet address of the SEC, which is http://www.sec.gov.Also, the public may read and copy any materials that the Company files with at the SEC’s Public Reference Room at treet, N.E., Room 1580 Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Item 1A.Risk Factors. Risks Relating to our Business Our operating history may not serve as an adequate basis to judge our future prospects and results of operations. Dong Ying China commenced its current line of business operations on September 29, 2003 and has received Good Manufacturing Practices (“GMP”) certifications for its production lines that are valid through January 27, 2006 and January 26, 2011, respectively.This certification must berenewed every five years for Dong Ying China to stay in business. Dong Ying China’s operating history may not provide a meaningful basis on which to evaluate its business. We cannot assure you that Dong Ying China will maintain its profitability or that we will not incur net losses in the future. We expect that Dong Ying China’s operating expenses will increase as it expands. Any significant failure to realize anticipated revenue growth could result in significant operating losses. We will continue to encounter risks and difficulties frequently experienced by companies at a similar stage of development, including our potential failure to: * raise adequate capital for expansion and operations; * implement our business model and strategy and adapt and modify them as needed; * increase awareness of our brand name, protectour reputation and develop customer loyalty; * manage our expanding operations and service offerings, including the integration of any future acquisitions; * maintain adequate control of our expenses; and * anticipate and adapt to changing conditions in the medical over the counter, pharmaceutical and nutritional supplement markets in whichwe operate as well as the impact of any changes in government regulations, mergers and acquisitions involvingour competitors, technological developments and other significant competitive and market dynamics. If we are not successful in addressing any or all of these risks,our business may be materially and adversely affected. Dong Ying China’s failure to compete effectively may adversely affect our ability to generate revenue. Dong Ying China competes with other companies, many of whom are developing or can be expected to develop products similar to Dong Ying China. Dong Ying China’s market is a large market with many competitors. Many of its competitors are more established than Dong Ying China is, and have significantly greater financial, technical, marketing and other resources thanit presently possess. Some ofDong Ying China’s competitors have greater name recognition and a larger customer base. These competitors may be able to respond more quickly to new or changing opportunities and customer requirements and may be able to undertake more extensive promotional activities, offer more attractive terms to customers, and adopt more aggressive pricing policies. We cannot assure you that Dong Ying China will be able to compete effectively with current or future competitors or that the competitive pressuresit faces will not harm it business. We may not be able to effectively control and managethe growth of Dong Ying China. If Dong Ying China’s business and markets grow and develop, it will be necessary for us to finance and manage expansion in an orderly fashion. An expansion would increase demands on existing management, workforce and facilities. Failure to satisfy such increased demands could interrupt or adversely affect its operations and cause delay in production and delivery of its pharmaceutical prescription, over the counter and medical nutrient products as well as administrative inefficiencies. 14 We may require additional financing in the future and a failure to obtain such required financing will inhibit Dong Ying China’s ability to grow. The continued growth of Dong Ying China’s business may require additional funding from time to time, which we expect to raise in private placements of our equity or debt securities with accredited investors or by offering our securities for sale pursuant to an effective registration statement on a market where our common stock is traded. The proceeds of these funding will be forwarded to Dong Ying China and accounted for as a loan to Dong Ying China and eliminated during consolidation. The proceedswould be used for general corporate purposes of Dong Ying China, which could include acquisitions, investments, repayment of debt and capital expenditures among other things.We may also use the proceeds to repurchase our capital stock or for our corporate overhead expenses. If we borrow funds we expect to be the primary obligor on any debt. Obtaining additional funding would be subject to a number of factors including market conditions, operating performance and investor sentiment, many of which are outside of our control. These factors could make the timing, amount, terms and conditions of additional funding unattractive or unavailable to us. Our management believes that we currently have sufficient funds from working capital to meet our current operating costs over the next 12 months. The terms of any future financing may adversely affect your interest as shareholders. If we require additional financing in the future, we may be required to incur indebtedness or issue equity securities, the terms of which may adversely affect your interests in us. For example, the issuance of additional indebtedness may be senior in right of payment to your shares upon our liquidation. In addition, indebtedness may be under terms that make the operation ofDong Ying China’s business more difficult because the lender's consent could be required before we take certain actions. Similarly the terms of any equity securities we issue may be senior in right of payment of dividends to your common stock and may contain superior rights and other rights as compared to your common stock. Further, any such issuance of equity securities may dilute your interest in us. We, through our subsidiaries/affiliated companies Dongying BVI, Big Global Limited or Dong Ying China, may engage in future acquisitions that could dilute the ownership interests of our shareholders, cause us to incur debt and assume contingent liabilities. We, through our subsidiaries/affiliated companies Dongying BVI, Big Global Limited, or Dong Ying China, may review acquisition and strategic investment prospects that we believe would complementthe current product offerings of Dong Ying China, augmentits market coverage or enhanceits technical capabilities, or otherwise offer growth opportunities. From time to timeDong Ying Chinareviews investments in new businesses and we, through our subsidiaries/affiliated companies Dongying BVI, Big Global Limited, or Dong Ying China, expect to make investments in, and to acquire, businesses, products, or technologies in the future. We expect that when we raise funds from investors for any of these purposes we will be either the issuer or the primary obligor while the proceeds will be forwarded to Dong Ying China and accounted for as a loan to Dong Ying China and eliminated during consolidation. In the event of any future acquisitions, we could: * issue equity securities which would dilute current shareholders’ percentage ownership; * incur substantial debt; * assume contingent liabilities; or * expend significant cash. These actions could have a material adverse effect on our operating results or the price of our common stock. Moreover, even ifthrough our subsidiary, Big Global Limited or Dong Ying China,we do obtain benefits in the form of increased sales and earnings, there may be a lag between the time when the expenses associated with an acquisition are incurred and the time when we recognize such benefits. Acquisitions and investment activities also entail numerous risks, including: * difficulties in the assimilation of acquired operations, technologies and/or products; * unanticipated costs associated with the acquisition or investment transaction; We may not have adequate internal accounting controls. While we have certain internal procedures in our budgeting, forecasting and in the management and allocation of funds, our internal controls may not be adequate. We are constantly striving to improve our internal accounting controls. We expect to continue to improve our internal accounting control for budgeting, forecasting, managing and allocating our funds and to better account for them as we grow. There is no guarantee that such improvements will be adequate or successful or that such improvements will be carried out on a timely basis. If we do not have adequate internal accounting controls, we may not be able to appropriately budget, forecast and manage our funds, we may also be unable to prepare accurate accounts on a timely basis to meet our continuing financial reporting obligations and we may not be able to satisfy our obligations under US securities laws. 15 Rules adopted by the SEC pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 require annual assessment of our internal control over financial reporting, and attestation of this assessment by our company's independent registered public accountants. The SEC has extended the compliance dates for "non-accelerated filers," as defined by the SEC, for the 2010 fiscal year, and, given the recent passage of the Dodd-Frank Wall Street Reform and Consumer Protection Act, we expect the SEC to permanently exempt smaller reporting companies from the attestation requirement. Notwithstanding the above, this exemption does not affect the requirement that we include a report of management on our internal controls over financial reporting and will not affect the requirement to include the auditor’s attestation if our public float exceeds $75 million and we cease to be a smaller reporting company.Additionally, the standards that must be met for management to assess the internal control over financial reporting as effective are new and complex, and require significant documentation, testing and possible remediation to meet the detailed standards. Though we have evaluated our internal controls over financial reporting in order to allow management to report on our internal controls over financial reporting, as will be required by Section 404 of the Sarbanes-Oxley Act of 2002 and the rules and regulations of the SEC, our lack of familiarity with Section 404 may unduly divert management's time and resources in executing the business plan. If, in the future, management identifies one or more material weaknesses, or our external auditors are unable to express an opinion on the effectiveness of our internal controls, this could result in a loss of investor confidence in our financial reports, have an adverse effect on our stock price and/or subject us to sanctions or investigation by regulatory authorities. So far, our external auditors have not reported to our board of directors any significant weakness on our internal control and provided recommendations accordingly. We are dependent on certain key personnel and loss of these key personnel could have a material adverse effect on our business, financial condition and results of operations. Our success is, to a certain extent, attributable to the management, sales and marketing, and pharmaceutical factory operational expertise of key personnel. Dr. Lequn Lee Huang, our President and Chief Executive Officer, and Xinjie Mu, our Chief Financial Officer, perform key functions in the operation ofour and Dong Ying China’s business. There can be no assurance thatDong Ying China will be able to retain these officers. The loss of these officers could have a material adverse effect upon our business, financial condition, and results of operations.Dong Ying China must attract, recruit and retain a sizeable workforce of technically competent employees. We do not carry key man life insurance for any of our key personnel or personnel nor do we foresee purchasing such insurance to protect against a loss ofkey personnel and the key personnel. We are dependent upon the services of Dr. Huang and Mr. Mu, for the continued growth and operation of our company because of their experience in the industry and their personal and business contacts in the PRC. We have no reason to believe that they will discontinue their services with the Company or Dong Ying China, the interruption or loss of their services would adversely affect our ability to effectively run our business and pursueour business strategy as well as our results of operations. Wemay not be able to hire and retain qualified personnel to support its growth and if it is unable to retain or hire these personnel in the future, its ability to improve its products and implementits business objectives could be adversely affected. Competition for senior management and senior personnel in the PRC is intense, the pool of qualified candidates in the PRC is very limited, and we may not be able to retain the services of our senior executives or senior personnel, or attract and retain high-quality senior executives or senior personnel in the future. This failure could materially and adversely affect our future growth and financial condition.We expect to hire additional sales and plant personnel throughout fiscal year 2010 in order to accommodate our growth. If we fail to increase our brand recognition, we may face difficulty in obtaining new customers and business partners. We believe that establishing, maintaining and enhancing our brand in a cost-effective manner is critical to achieving widespread acceptance of our current and future products and services and is an important element in our effort to increase our customer base and obtain new business partners. We believe that the importance of brand recognition will increase as competition in our market develops. Some of our potential competitors already have well-established brands in the pharmaceutical promotion and distribution industry. Successful promotion of our brand will depend largely on our ability to maintain a sizeable and active customer base, our marketing efforts and ability to provide reliable and useful products and services at competitive prices. Brand promotion activities may not yield increased revenue, and even if they do, any increased revenue may not offset the expenses we will incur in building our brand. If we fail to successfully promote and maintain our brand, or if we incur substantial expenses in an unsuccessful attempt to promote and maintain our brand, we may fail to attract enough new customers or retain our existing customers to the extent necessary to realize a sufficient return on our brand-building efforts, in which case our business, operating results and financial condition, would be materially adversely affected. 16 Our operating results may fluctuate as a result of factors beyond our control. Our operating results may fluctuate significantly in the future as a result of a variety of factors, many of which are beyond our control. These factors include: * the costs of pharmaceutical products and development; * the relative speed and success with which we can obtain and maintain customers, merchants and vendors for our products; * capital expenditure for equipment; * marketing and promotional activities and other costs; * changes in our pricing policies, suppliers and competitors; * the ability of our suppliers to provide products in a timely manner totheir customers; * changes in operating expenses; * increased competition in the pharmaceutical markets; and * other general economic and seasonal factors. We face risks related to product liability claims. We presently do not maintain product liability insurance.We face the risk of loss becauseof adverse publicity associated with product liability lawsuits, whether or not such claims are valid. We may not be able to avoid such claims. Although product liability lawsuits in the PRC are rare, and we have not, to date, experienced significant failure of our products, there is no guarantee thatwe will not face such liability in the future. This liability could be substantial and the occurrence of such loss or liability may have a material adverse effect onour business, financial condition and prospects. We face marketing risks. Newly developed drugs and technology may not be compatible with market needs. Because markets for drugs differentiate geographically inside the PRC, we must develop and manufacture our products to accurately target specific markets to ensure product sales. If we fail to invest in extensive market research to understand the health needs of consumers in different geographic areas, we may face limited market acceptance of our products, which could have material adverse effect onour sales and earnings. We face risks relating to difficulty in defending intellectual property rights from infringement. Our success depends on protection of our current and future technology and products and our ability to defendour intellectual property rights. Dong Ying China has filed for patent protection for various products that it sells, or plans to sell, in the PRC. However, it is possible for its competitors to develop similar competitive products even though it has taken steps to protect itsintellectual property. If we fail to protect Dong Ying China’s intellectual property adequately, competitors may manufacture and market products similar to Dong Ying China. We expect to file patent applications seeking to protect newly developed technology and products in various countries, including the PRC. Some patent applications in the PRC are maintained in secrecy until the patent is issued. Because the publication of discoveries tends to follow their actual discovery by many months, we may not be the first to invent, or file patent applications on any ofour discoveries. Patents may not be issued with respect to any of our patent applications and existing or future patents issued to or licensed by us may not provide competitive advantages for our products. Patents that are issued may be challenged, invalidated or circumvented by our competitors. Furthermore, our patent rights may not preventour competitors from developing, using or commercializing products that are similar or functionally equivalent to our products. We also rely on trade secrets, non-patented proprietary expertise and continuing technological innovation that we shall seek to protect, in part, by entering into confidentiality agreements with licensees, suppliers, employees and consultants. These agreements may be breached and there may not be adequate remedies in the event of a breach. Disputes may arise concerning the ownership of intellectual property or the applicability of confidentiality agreements. Moreover, our trade secrets and proprietary technology may otherwise become known or be independently developed by our competitors. If patents are not issued with respect to products arising from research, we may not be able to maintain the confidentiality of information relating to these products. 17 We face risks relating to third parties that may claim that we infringe on their proprietary rights and may prevent us from manufacturing and selling certain of our products. There has been substantial litigation in the pharmaceutical industry with respect to the manufacturing, use and sale of new products. These lawsuits relate to the validity and infringement of patents or proprietary rights of third parties. We may be required to commence or defend against charges relating to the infringement of patents or proprietary rights. Any such litigation could: * require us to incur substantial expense, even if covered by insurance or are successful in the litigation; * require us to divert significant time and effort ofour technical and management personnel; * result in the loss of our rights to develop or make certain products; and * require us to pay substantial monetary damages or royalties in order to license proprietary rights from third parties. Although intellectual property disputes within the pharmaceutical industry have often been settled through licensing or similar arrangements, costs associated with these arrangements may be substantial and could include the long-term payment of royalties. These arrangements may be investigated by regulatory agencies and, if improper, may be invalidated. Furthermore, the required licenses may not be made available to us on acceptable terms. Accordingly, an adverse determination in a judicial or administrative proceeding or a failure to obtain necessary licenses could prevent us from manufacturing and selling some of our products or increase our costs to market these products. In addition, when seeking regulatory approval for some ofourproducts, we may berequired to certify to regulatory authorities, including the SFDA, that such products do not infringe upon third party patent rights. Filing a certification against a patent gives the patent holder the right to bring a patent infringement lawsuit against us. Any lawsuit would delay the receipt of regulatory approvals. A claim of infringement and the resulting delay could result in substantial expenses and even preventus from manufacturing and selling certain ofour products. Our launch of a product prior to a final court decision or the expiration of a patent held by a third party may result in substantial damages to us. If we are found to infringe a patent held by a third party and become subject to such damages, these damages could have a material adverse effect on the results ofour operations and financial condition. We face risks related to research and the ability to develop new drugs. Our growth and survival depends on our ability to consistently discover, develop and commercialize new products and find new and improve on existing technology and platforms. As such, ifwe fail to make sufficient investments in research, be attentive to consumer needs or does not focus on the most advanced technology,our current and future products could be surpassed by more effective or advanced products of other companies. Risks Related To Doing Business in the PRC Changes in the policies of the PRC government could have a significant impact upon the business we may be able to conduct in the PRC and the profitability of such business. Our business operations may be adversely affected by the current and future political environment in the PRC. The PRC has operated as a socialist state since the mid-1900s and is controlled by the Communist Party of China. The PRC government exerts substantial influence and control over the manner in which we and itmust conduct our business activities. The PRC has only permitted provincial and local economic autonomy and private economic activities since 1978. The PRC government has exercised and continues to exercise substantial control over virtually every sector of the PRC economy, including the paper industry, through regulation and state ownership. Our ability to operate in the PRC may be adversely affected by changes in the PRC laws and regulations, including those relating to taxation, import and export tariffs, raw materials, environmental regulations, land use rights, property and other matters. Under current leadership, the PRC government has been pursuing economic reform policies that encourage private economic activity and greater economic decentralization. There is no assurance, however, that the PRC government will continue to pursue these policies, or that it will not significantly alter these policies from time to time without notice. The PRC’s economy is in a transition from a planned economy to a market oriented economy subject to five-year and annual plans adopted by the government that set national economic development goals. Policies of the PRC government can have significant effects on the economic conditions of the PRC. The PRC government has confirmed that economic development will follow the model of a market economy. Under this direction, we believe that the PRC will continue to strengthen its economic and trading relationships with foreign countries and business development in the PRC will follow market forces. While we believe that this trend will continue, there can be no assurance that this will be the case. 18 A change in policies by the PRC government could adversely affect our interests by, among other factors: changes in laws, regulations or the interpretation thereof, confiscatory taxation, restrictions on currency conversion, imports or sources of supplies, or the expropriation or nationalization of private enterprises. Although the PRC government has been pursuing economic reform policies for more than two decades, there is no assurance that the government will continue to pursue such policies or that such policies may not be significantly altered, especially in the event of a change in leadership, social or political disruption, or other circumstances affecting the PRC’s political, economic and social life. The PRC laws and regulations governing our current business operations are sometimes vague and uncertain. Any changes in such PRC laws and regulations may harmour business. The PRC laws and regulations governing our current business operations are sometimes vague and uncertain. The PRC’s legal system is a civil law system based on written statutes, in which system decided legal cases have little value as precedents unlike the common law system prevalent in the United States. There are substantial uncertainties regarding the interpretation and application of PRC laws and regulations, including but not limited to the laws and regulations governingour business, or the enforcement and performance ofour arrangements with customers in the event of the imposition of statutory liens, death, bankruptcy and criminal proceedings. The PRC government has been developing a comprehensive system of commercial laws, and considerable progress has been made in introducing laws and regulations dealing with economic matters such as foreign investment, corporate organization and governance, commerce, taxation and trade. However, because these laws and regulations are relatively new, and because of the limited volume of published cases and judicial interpretation and their lack of force as precedents, interpretation and enforcement of these laws and regulations involve significant uncertainties. New laws and regulations that affect existing and proposed future businesses may also be applied retroactively. Our operating entity, Dong Ying China, conduct operations in China, and as a result, we are required to comply with PRC laws and regulations. We cannot assure you that our current ownership and operating structure would not be found in violation of any current or future PRC laws or regulations. Any of these or similar actions could significantly disrupt our business operations or restrict us from conducting a substantial portion of our business operations, which could materially and adversely affect our business, financial condition and results of operations. We cannot predict what effect the interpretation of existing or new PRC laws or regulations may have onour business. If the relevant authorities find that we are in violation of PRC laws or regulations, they would have broad discretion in dealing with such a violation, including, without limitation: * levying fines; * revokingDong Ying China’s business and other licenses; * requiring that we restructure our ownership or operations; and * requiring that we discontinue any portion or all of our business. Among the material laws that we are subject to are the Price Law of The People’s Republic of China, Measurement Law of The People’s Republic of China, Tax Law, Environmental Protection Law, Contract Law, Patent Law, Accounting Laws, Corporation Laws and Labor Law. A slowdown, inflation or other adverse developments in the PRC economy may harm our customers and the demand for our services andproducts. All of our operations are conducted in the PRC and all of our revenue is generated from sales in the PRC. Although the PRC economy has grown significantly in recent years, we cannot assure you that this growth will continue. A slowdown in overall economic growth, an economic downturn, a recession or other adverse economic developments in the PRC could significantly reduce the demand forour products and harm our business. While the PRC economy has experienced rapid growth, such growth has been uneven among various sectors of the economy and in different geographical areas of the country. Rapid economic growth could lead to growth in the money supply and rising inflation. If prices for our products rise at a rate that is insufficient to compensate for the rise in the costs of supplies, it may harm our profitability. In order to control inflation in the past, the PRC government has imposed controls on bank credit, limits on loans for fixed assets and restrictions on state bank lending. Such an austere policy can lead to a slowing of economic growth. In January 2010, the People’s Bank of China, the PRC’s central bank, raised interest rates for the first time in nearly five months. Repeated rises in interest rates by the central bank would likely slow economic activity in the PRC which could, in turn, materially increaseour costs and also reduce demand forour products. Any recurrence of severe acute respiratory syndrome, or SARS, or another widespread public health problem, could harm our operations. A renewed outbreak of SARS or another widespread public health problem (such as bird flu) in the PRC, where all of our revenue is derived, could significantly harm our operations. Our operations may be impacted by a number of health-related factors, including quarantines or closures of some of our offices that would adversely disrupt our operations. Any of the foregoing events or other unforeseen consequences of public health problems could significantly harm our operations. 19 Governmental control of currency conversion may affect the value of your investment. The PRC government imposes controls on the convertibility of Renminbi into foreign currencies and, in certain cases, the remittance of currency out of the PRC. We receive substantially all of our revenue in Renminbi, which is currently not a freely convertible currency. Shortages in the availability of foreign currency may restrict our ability to remit sufficient foreign currency to pay dividends, or otherwise satisfy foreign currency dominated obligations. Under existing PRC foreign exchange regulations, payments of current account items, including profit distributions, interest payments and expenditures from the transaction, can be made in foreign currencies without prior approval from the PRC State Administration of Foreign Exchange by complying with certain procedural requirements. However, approval from appropriate governmental authorities is required where Renminbi is to be converted into foreign currency and remitted out of the PRC to pay capital expenses such as the repayment of bank loans denominated in foreign currencies. The PRC government may also in the future restrict access to foreign currencies for current account transactions. If the foreign exchange control system prevents us from obtaining sufficient foreign currency to satisfy our currency demands, we may not be able to pay certain of our expenses as they come due. The fluctuation of the Renminbi may harm your investment. The value of the Renminbi against the U.S. dollar and other currencies may fluctuate and is affected by, among other things, changes in the PRC’s political and economic conditions.According to the currency website xe.com, as of May 31, 2010, $1 6.83 Yuan (RMB).As we rely entirely on revenues earned in the PRC, any significant revaluation of the Renminbi may materially and adversely affect our cash flows, revenues and financial condition. For example, to the extent that we need to convert U.S. dollars we receive from an offering of our securities into Renminbi for Dong Ying China’s operations, appreciation of the Renminbi against the U.S. dollar would diminish the value of the proceeds of the offering and this could harm our business, financial condition and results of operations because it would reduce the proceeds available to us for capital investment in proportion to the appreciation of the Renminbi. Thus if we raise 1,000,000 dollars and the Renminbi appreciates against the U.S. dollar by 15%, then the proceeds will be worth only RMB 5,940,000 as opposed to RMB 6,830,000 prior to the appreciation. Conversely, if we decide to convert our Renminbi into U.S. dollars for the purpose of making payments for dividends on our common shares or for other business purposes and the U.S. dollar appreciates against the Renminbi; the U.S. dollar equivalent of the Renminbi we convert would be reduced in proportion to the amount the U.S. dollar appreciates. In addition, the depreciation of significant RMB denominated assets could result in a charge to our income statement and a reduction in the dollarvalue of these assets. Thus if Dong Ying China has RMB1,000,000 in assets and Renminbi is depreciated against the U.S. dollar by15%, then the assets will be valued at $127,337 as opposed to $146,438 prior to the depreciation. On July 21, 2005, the PRC government changed its decade-old policy of pegging the value of the Renminbi to the U.S. dollar. Under the new policy, the Renminbi is permitted to fluctuate within a narrow and managed band against a basket of certain foreign currencies. This change in policy has resulted in an approximately 21% appreciation of the Renminbi against the U.S. dollar as of May 31, 2010, based on the exchange rate of the base period at $1 8.27 Yuan on July 21, 2005.While the international reaction to the Renminbi revaluation has generally been positive, there remains significant international pressure on the PRC government to adopt an even more flexible currency policy, which could result in a further and more significant appreciation of the Renminbi against the U.S. dollar. PRC State Administration of Foreign Exchange ("SAFE") regulations regarding offshore financing activities by PRC residents which may increase the administrative burden we face. The failure by our shareholders who are PRC residents to make any required applications and filings pursuant to such regulations may prevent us from being able to distribute profits and could expose us and our PRC resident shareholders to liability under PRC law. SAFE issued a public notice ("SAFE #75") effective from November 1, 2005, which requires registration with SAFE by the PRC resident shareholders of any foreign holding company of a PRC entity. Without registration, the PRC entity cannot remit any of its profits out of the PRC as dividends or otherwise. In October 2005, SAFE issued a public notice, the Notice on Relevant Issues in the Foreign Exchange Control over Financing and Return Investment Through Special Purpose Companies by Residents Inside China, or the SAFE notice, which requires PRC residents, including both legal persons and natural persons, to register with the competent local SAFE branch before establishing or controlling any company outside of the PRC, referred to as an "offshore special purpose company," for the purpose of overseas equity financing involving onshore assets or equity interests held by them. In addition, any PRC resident that is the shareholder of an offshore special purpose company is required to amend its SAFE registration with the local SAFE branch with respect to that offshore special purpose company in connection with any increase or decrease of capital, transfer of shares, merger, division, equity investment or creation of any security interest over any assets located in the PRC. Moreover, if the offshore special purpose company was established and owned the onshore assets or equity interests before the implementation date of the SAFE notice, a retroactive SAFE registration is required to have been completed before March 31, 2006. If any PRC shareholder of any offshore special purpose company fails to make the required SAFE registration and amendment, the PRC subsidiaries of that offshore special purpose company may be prohibited from distributing their profits and the proceeds from any reduction in capital, share transfer or liquidation to the offshore special purpose company. Moreover, failure to comply with the SAFE registration and amendment requirements described above could result in liability under PRC laws for evasion of applicable foreign exchange restrictions. 20 It is unclear whether our other PRC resident shareholders must make disclosure to SAFE. While our PRC counsel has advised us that only PRC resident shareholders who receive ownership of the foreign holding company in exchange for ownership in the PRC operating company are subject to SAFE #75, there can be no assurance that SAFE will not require our other PRC resident shareholders to register and make the applicable disclosure. In addition, SAFE #75 requires that any monies remitted to PRC residents outside of the PRC be returned within 180 days; however, there is no indication of what the penalty will be for failure to comply or if shareholder non-compliance will be considered to be a violation of SAFE #75 by us or otherwise affect us. In the event that the proper procedures are not followed under SAFE #75,Big Global Limitedcould lose the ability to remit monies outside of the PRC and would therefore be unable to pay dividends or make other distributions. Our PRC resident shareholders could be subject to fines, other sanctions and even criminal liabilities under the PRC Foreign Exchange Administrative Regulations promulgated January 29, 1996, as amended. The PRC’s legal and judicial system may not adequately protect our business and operations and the rights of foreign investors. The PRC legal and judicial system may negatively impact foreign investors. In 1982, the National People’s Congress amended the Constitution of China to authorize foreign investment and guarantee the “lawful rights and interests” of foreign investors in the PRC. However, the PRC’s system of laws is not yet comprehensive. The legal and judicial systems in the PRC are still rudimentary, and enforcement of existing laws is inconsistent. Many judges in the PRC lack the depth of legal training and experience that would be expected of a judge in a more developed country. Because the PRC judiciary is relatively inexperienced in enforcing the laws that do exist, anticipation of judicial decision-making is more uncertain than would be expected in a more developed country. It may be impossible to obtain swift and equitable enforcement of laws that do exist, or to obtain enforcement of the judgment of one court by a court of another jurisdiction. The PRC’s legal system is based on the civil law regime, that is, it is based on written statutes; a decision by one judge does not set a legal precedent that is required to be followed by judges in other cases. In addition, the interpretation of the PRC laws may be varied to reflect domestic political changes. The promulgation of new laws, changes to existing laws and the pre-emption of local regulations by national laws may adversely affect foreign investors. However, the trend of legislation over the last 20 years has significantly enhanced the protection of foreign investment and allowed for more control by foreign parties of their investments in the PRC enterprises. There can be no assurance that a change in leadership, social or political disruption, or unforeseen circumstances affecting the PRC’s political, economic or social life, will not affect the PRC government’s ability to continue to support and pursue these reforms. Such a shift could have a material adverse effect onour business and prospects. The practical effect of the PRC legal system on our business operations in the PRC can be viewed from two separate but intertwined considerations. First, as a matter of substantive law, the foreign invested enterprise laws provide significant protection from government interference. In addition, these laws guarantee the full enjoyment of the benefits of corporate articles and contracts to foreign invested enterprise participants. These laws, however, do impose standards concerning corporate formation and governance, which are qualitatively different from the general corporation laws of the United States. Similarly, the PRC accounting laws mandate accounting practices, which are not consistent with U.S. generally accepted accounting principles. PRC’s accounting laws require that an annual “statutory audit” be performed in accordance with PRC accounting standards and that the books of account of foreign invested enterprises are maintained in accordance with Chinese accounting laws. Article 14 of the People’s Republic of China Wholly Foreign-Owned Enterprise Law requires a wholly foreign-owned enterprise to submit certain periodic fiscal reports and statements to designated financial and tax authorities, at the risk of business license revocation. While the enforcement of substantive rights may appear less clear than United States procedures, foreign invested enterprises and wholly foreign-owned enterprises are Chinese registered companies, which enjoy the same status as other Chinese registered companies in business-to-business dispute resolution. Any award rendered by an arbitration tribunal is enforceable in accordance with the United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards (1958). Therefore, as a practical matter, although no assurances can be given, the PRC legal infrastructure, while different in operation from its United States counterpart, should not present any significant impediment to the operation of foreign invested enterprises. Because our principal assets are located outside of the United States and most of our directors and officers reside outside of the United States, it may be difficult for you to enforce your rights based on U.S. federal securities laws against us and our officers or to enforce U.S. court judgment against us or them in the PRC. Most of our directors and officers reside outside of the United States. In addition, our operating company is located in the PRC and substantially all of our assets are located outside of the United States. It may therefore be difficult for investors in the United States to enforce their legal rights based on the civil liability provisions of the U.S. Federal securities laws against us in the courts of either the U.S. or the PRC and, even if civil judgments are obtained in U.S. courts, to enforce such judgments in PRC courts. Further, it is unclear if extradition treaties now in effect between the United States and the PRC would permit effective enforcement against us or our officers and directors of criminal penalties, under the U.S. Federal securities laws or otherwise. 21 Our management is not familiar with the United States securities laws. Our management is generally unfamiliar with the requirements of the United States securities laws and may not appreciate the need to devote the resources necessary to comply with such laws. A failure to adequately respond to applicable securities laws could lead to investigations by the Securities and Exchange Commission and other regulatory authorities that could be costly, divert management's attention and disrupt our business. Risks Related to Our Common Stock Our officers and directors control us through their positions and stock ownership and their interests may differ from other shareholders. As of September 14, 2010, there were 117,587,608 shares of our common stock issued and outstanding. Our officers and directors own approximately 22.82% of our common stock. As a result, they are able to influence the outcome of shareholder votes on various matters, including the election of directors and extraordinary corporate transactions including business combinations. Yet our officers’ and directors’ interests may differ from those of other shareholders. Furthermore, ownership of 22.82% of our common stock by our officers and directors reduces the public float and liquidity, and may affect the market price, of our common stock when and if our common stock becomes eligible to trade on the OTCBB. We are not likely to pay cash dividends in the foreseeable future. We intend to retain any future earnings for use in the operation and expansion ofour business. We do not expect to pay any cash dividends in the foreseeable future but will review this policy as circumstances dictate. Should we decide in the future to do so, as a holding company, our ability to pay dividends and meet other obligations depends upon the receipt of dividends or other payments from our operating subsidiaries. In addition, our operating subsidiaries, from time to time, may be subject to restrictions on their ability to make distributions to us, including restrictions on the conversion of local currency into U.S. dollars or other hard currency and other regulatory restrictions. There is a limited market for our common stock, which may make it difficult for you to sell your stock. Our common stock trades on the OTCBB under the symbol “SNBP.OB.” There is a limited trading market for our common stock. Accordingly, there can be no assurance as to the liquidity of any markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. Investors may have difficulty liquidating their investment because our common stock is subject to the “penny stock" rules, which require delivery of a schedule explaining the penny stock market and the associated risks before any sale. Our common stock may be subject to regulations prescribed by the SEC relating to "penny stocks." The SEC has adopted regulations that generally define a penny stock to be any equity security that has a market price (as defined in such regulations) of less than $5 per share, subject to certain exceptions. These regulations impose additional sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 and individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 (individually) or $300,000 (jointly with their spouse). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of these securities and have received the purchaser's prior written consent to the transaction. Additionally, for any transaction, other than exempt transactions, involving a penny stock, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the SEC relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Legal remedies, which may be available to the investor, are as follows: * If penny stocks are sold in violation of the investor's rights listed above, or other federal or state securities laws, the investor may be able to cancel his purchase and get his money back; * If the stocks are sold in a fraudulent manner, the investor may be able to sue the persons and firms that caused the fraud for damages; * If the investor has signed an arbitration agreement, however, s/he may have to pursue a claim through arbitration. 22 If the person purchasing the securities is someone other than an accredited investor or an established customer of the broker-dealer, the broker-dealer must also approve the potential customer's account by obtaining information concerning the customer's financial situation, investment experience and investment objectives. The broker-dealer must also make a determination whether the transaction is suitable for the customer and whether the customer has sufficient knowledge and experience in financial matters to be reasonably expected to be capable of evaluating the risk of transactions in such securities. Accordingly, the SEC's rules may limit the number of potential purchasers of the shares of our common stock and shareholders may have difficulty selling their securities. A large number of shares may be eligible for future sale and may depress our stock price. We may be required, under terms of future financing arrangements, to offer a large number of common shares to the public, or to register for sale by future private investors a large number of shares sold in private sales to them. Sales of substantial amounts of common stock, or a perception that such sales could occur, and the existence of options or warrants to purchase shares of common stock at prices that may be below the then-current market price of our common stock, could adversely affect the market price of our common stock and could impair our ability to raise capital through the sale of our equity securities, either of which would decrease the value of any earlier investment in our common stock. Item 1B.Unresolved Staff Comments. Not applicable. Item 2.Properties. We maintain our corporate offices at 8 Zhong Tian Road Nantong City, Jiangsu Province, China, 226009. All land in the PRC is owned by the government and cannot be sold to any individual or entity. Instead, the government grants landholders a "land use right" after a purchase price for such "land use right" is paid to the government. The "land use right" allows the holder the right to use the land for a specified long-term period of time and enjoys all the incidents of ownership of the land.Dong Ying China owns the land use rights with regard to the land thatit uses inits business. Dong Ying China’s headquarters and 30,000 sq. meter (approximately 322,917.31 sq. foot) GMP certified production facilities are located in the Nantong Economic and Technology Development Zone, which is located in Nantong City, Jiangsu, and which qualifies Dong Ying China for tax benefits. Dong Ying China’s R&D labs are located in Nanjing, China. On March, 29, 2004, Cyton International, Inc., the sole shareholder of Dong Ying China at that time, entered into an agreement (the “Development Agreement”) with the Jiangsu Province Nantong Economic and Technology Development Zone Administration (the “Administration”), for the construction of factories in the Jiangsu Nantong Economic and Technology Development Zone (the “Zone”), a state-level economic and technological development zone qualified for state preferential policies.Pursuant to the Development Agreement, Dong Ying China was provided with 60 acres within the Zone for the construction of factories and is required to pay a land-use fee of 40,000RMB per acre.Dong Ying China ended up paying RMB2,248,000 as there only ended up being 56.2 acres provided to Dong Ying China. All land in China is owned by the State.Individuals and companies are permitted to acquire rights to use land or land use rights for specific purposes.In the case of land used for industrial purposes, the land use rights are granted for a period of 50 years. This period may be renewed at the expiration of the initial and any subsequent terms. Granted land use rights are transferable and may be used as security for borrowings and other obligations.Dong Ying China holds the State-owned Land Use Rights Certificate No.: TONGKAIGUOYONG [2007] No. D0310158, and the RMB40,000 per acre is a one-time payment. In addition, the Administration agreed to provide Dong Ying China with a RMB20,000,000 fund (the “Fund”) to support the construction of factories and the building and purchasing of affiliated equipment. Dong Ying China has three years from the date of each portion of the Fund used to repay such portion.The Administration has the right to convert or exchange the Fund into shares of Dong Ying China, but recently the Administration decided to waive the right to convert or exchange the outstanding Fund into shares of Dong Ying China and agreed to the repayment of the Fund by December 31, 2010.Dong Ying China has repaid RMB12,000,000 as of May 31, 2010, and plans to complete the repayment of the outstanding Fund by the end of 2010.Also in accordance with the Development Agreement, Dong Ying China is required to have a registered capital of USD$5,000,000, which has already been satisfied. 23 At present, Dong Ying China has used all of the RMB20,000,000 in the Fund and has repaid RMB12,000,000 to date.In addition, Dong Ying China is required to repay the following amounts on the following dates: Amount Due Date RMB8,000,000 December 31, 2010 Item 3.Legal Proceedings. We know of no material, active, pending or threatened proceeding against us or our subsidiaries, nor are we, or any subsidiary, involved as a plaintiff or defendant in any material proceeding or pending litigation. Item 4.(Removed and Reserved). PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Sinobiopharma’s common stock has been quoted on the Over-the-Bulletin Board under the symbol “SNBP” since August 1, 2008.Between August 4, 2008 and September 2, 2008, our common stock traded under the symbol “SNBPD” for the purposes of effecting a 50-for-1 forward split.Prior to August 1, 2008, our common stock bore the symbol “BUZZ” but had no active trading in our common stock. The range of high and low bid quotations by quarter from June 1, 2008 through May 31, 2010 is listed below. The information for the first fiscal quarter of 2009 commences on August 1, 2008.The quotations are taken from the OTC Bulletin Board. They reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions. Fiscal Quarter High Bid LowBid 2009 First Quarter(June 1, 2008 through August 31, 2008) N/A N/A 2009 Second Quarter (September 1, 2008 through November 30, 2008) 2009 Third Quarter(December 1, 2008 through February 28, 2009) 2009 Fourth Quarter (March 1, 2009 through May 31, 2009) 2010 First Quarter(June 1, 2009 through August 31, 2009) 2010 Second Quarter (September 1, 2009 through November 30, 2009) 2010 Third Quarter(December 1, 2009 through February 28, 2010) 2010 Fourth Quarter(March 1, 2010 through May 31, 2010) As of September 14, 2010, we had approximately 42 shareholders of record of our common stock, excluding the shares held in street name by brokerage firms. Penny Stock Regulations The SEC has adopted regulations which generally define "penny stock" to be an equity security that has a market price of less than $5.00 per share. Our common stock, falls within the definition of penny stock and subject to rules that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000, or annual incomes exceeding $200,000 or $300,000, together with their spouse). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser's prior written consent to the transaction. Additionally, for any transaction, other than exempt transactions, involving a penny stock, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the SEC relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Consequently, the "penny stock" rules may restrict the ability of broker-dealers to sell our common stock and may affect the ability of investors to sell their common stock in the secondary market. 24 Dividends Our Board of Directors has not declared a dividend on our common stock during the last two fiscal years and we do not anticipate the payments of dividends in the near future as we intend to reinvest our profits to grow operations. Recent Sales of Unregistered Securities On March 31, 2009 the Company issued 20,000 shares for proceeds of $20,000 in respect of a private placement at $1.00 per share. In connection with this issue the Company agreed to pay a finder’s fee of $2,000. On June 24, 2009 the Company entered an agreement with Emissary Capital Group LLC to obtain certain research and financing consulting services for one year, for consideration consisting of (i) a fee of $10,000 and 100,000 shares, plus (ii) 500,000 restricted shares of the Company payable upon receiving certain reports and closing a financing of at least $2,500,000, plus (iii) a success fee in cash of 8% of the amount of a successfully completed financing between $250,000 and $5,000,000. The first 100,000 shares were issued pursuant to this agreement on July 10, 2009.We made this determination based on the representations of Emissary Capital Group LLC which included, in pertinent part, that such shareholder was an "accredited investor" within the meaning of Rule 501 of Regulation D promulgated under the Securities Act, and that such shareholder was acquiring our common stock, for investment purposes for its own account and not as a nominees or agent, and not with a view to the resale or distribution thereof, with the understanding that the common stock may not be sold or otherwise disposed of without registration under the Securities Act or an applicable exemption therefrom. On December 18, 2009, Dong Ying China entered into three intellectual property transfer agreements with Meisu Jining Science and Technology (Nanjing) Limited Company for transfer of the approval certificates to engage in clinical trials for the drug Epleronone and its tablet and capsule forms in China.As consideration for the intellectual property transfer to Dong Ying China, the Company issued an aggregate of 9,500,000 restricted shares of the Company's common stock with a fair value of $1,776,500 to Meisu Jining Science and Technology (Nanjing) Limited Company. On December 22, 2009, Dong Ying China entered into a patent transfer agreement with Lei Wang, a third party, and Lequn Huang, the Company’s chief executive officer and director, for the transfer of a patent, “Composition for Lyophilized Powder of Atracurium,” jointly owned by Mr. Wang and Mr. Huang.Mr. Wang was issued 8,000,000 restricted shares of common stock as consideration for his respective ownership in the patent. On April 2, 2010, pursuant to the terms of the patent transfer agreement, the Company issued 1,000,000 shares of the Series A Preferred Stock to Mr. Lequn Huang as consideration for his respective ownership in the patent. On January 11, 2010, the Company settled certain outstanding debt owed to its chief executive and financial officers by issuing an aggregate of 5,067,608 shares of common stock of the Company.The Company’s chief executive officer, Lequn Huang, was issued 4,234,275 shares of common stock for the outstanding $508,113 in loans owed to Mr. Huang, while the Company’s chief financial officer, Xinjie Mu, was issued 833,333 shares of common stock for the outstanding $100,000 in loans due to Mr. Mu. Both debt were settled by shares at a price of $0.12 per share. At the conversion date, the stock market trading price of the Company’s stock was $0.22 per share. The difference of $423,427 and $83,333 was treated as compensation to Mr. Huang and Mr. Mu. On January 15, 2010, the Company entered into a Subscription Agreement with certain accredited investors to sell to them an aggregate of 15,000,000 shares of common stock, par value $0.0001 of the Company, for an aggregate purchase price of $1,500,000. With the exception of issuances to Emissary Capital Group LLC, the above issuances of the common stock were exempt from registration under Section 4(2) of the Securities Act based upon our compliance with Regulation S as promulgated by the SEC under the Securities Act of 1933, as amended (the “Securities Act”).Each of the above investors acquired the Company’s common stock for investment purposes for their own respective accounts and not as a nominee or agent, and not with a view to the resale or distribution thereof, with the understanding that the common stock may not be sold or otherwise disposed of without registration under the Securities Act or an applicable exemption therefrom.Transfers of such shares were restricted by the Company in accordance with the requirements of the Securities Act.Each of the investors was provided with access to our Securities and Exchange Commission filings. 25 Equity Compensation Plan Information Numberofsecuritiestobe issueduponexerciseof outstandingoptions, warrantsandrights Weightedaverageexercise priceofoutstandingoptions, warrantsandrights Numberofsecurities remainingavailablefor futureissuanceunderequity compensationplans (excludingsecurities reflectedincolumn(a)) PlanCategory (a) (b) (c) Equity compensation plans approved by security holders 0 $ 0 0 Equity compensation plans not approved by security holders $ Total $ Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. Item 6.Selected Financial Data. Not Applicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Notice Regarding Forward-Looking Statements The following discussion of the financial condition and results of operation of the Company for the years ended May 31, 2010 and 2009 should be read in conjunction with the selected financial data, the financial statements, and the notes to those statements that are included elsewhere in this Annual Report. Some of the information contained in this discussion and analysis or set forth elsewhere in this Report, including information with respect to our plans and strategy for our business and related financing, includes forward-looking statements that involve risks and uncertainties.You should review the “Risk Factors” section of this Report for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements contained in the following discussion and analysis. Results of Operations Comparison of the Years Ended May 31, 2010 and 2009 Overview The Company, through its operating subsidiary Dong Ying China, is involved in the Chinese biopharmaceutical industry. We are engaged in R&D, manufacturing, marketing and distribution of biopharmaceutical products, with a primary focus on the muscle relaxant and heart disease areas. By using its innovative methods of active pharmaceutical ingredient (“API”) synthesis and drug delivery, the company intends to introduce products that enhance usability, reduce drug development timelines and costs. Sinobiopharma has successfully brought four drugs to the Chinese market, including its flagship product, KuTai (cisatracurium), a leading muscle relaxant and its recently launched product, YiTai (perindopril), a first-to-market cardiovascular ACE inhibitor. The company has six additional drug candidates in the pipeline. Sinobiopharma’s production facilities are GMP-certified by the China State Food and Drug Administration (SFDA) and the company has an established distribution network in China. Results of Operations The Company had revenue of $7,731,039 for the year ended May 31, 2010, as compared to revenue of $3,850,278 for the year ended May 31, 2009, and realized a net income of $2,863,572 for the year ended May 31, 2010, as compared to a net loss of $2,154,137 for the year ended May 31, 2009. 26 Revenue and cost of goods sold Revenue increased 101% to $7,731,039 for the year ended May 31, 2010, from $3,850,278 for the year ended May 31, 2009.Gross margin increased 142% to $6,151,430 (80% of sales) for the year ended May 31, 2010, from $2,538,441 (66% of sales) for the year ended May 31, 2009. The increase in revenue was due to the continuing growth in sales of Cisatracurium Besylate.Sales of this product increased to $7,516,436 for the year ended May 31, 2010, from $3,592,406 for the year ended May 31, 2009, representing 97% of sales and 94% of sales for the year ended May 31, 2010 and 2009, respectively. The improvement in gross margin is attributable to the fact that, as volume increased, the unit production cost of Cisatracurium Besylate decreased because the allocation of the unit indirect cost decreased. The improvement in gross margin is also attributable to an increase in the price of Cisatracurium Bestylate for the sales to certain distributors, because these distributors only provide potential customer contact information to us, while all the marketing effort, quantity and delivery term negotiation were conducted by ourselves. Since this distributor is GSP-licensed, the sales have to go through it first to get to the final customer. Operating Expenses The operating expenses for the year ended May 31, 2010 were $3,218,398 representing a 29% decrease as compared to $4,541,699 for the year ended May 31, 2009. The decrease is primarily attributable to the decrease of $2,086,240 in the stock-based compensation of $830,885 for the year ended May 31, 2010, compared to $2,917,125 for the year ended May 31, 2009. The stock options have been fully vested and expensed as of August 31, 2009. On January 11, 2010, the Company settled certain outstanding debt owed to its chief executive and financial officers by issuing an aggregate of 5,067,608 unregistered shares of common stock of the Company. The Company's chief executive officer, Lequn Huang, was issued 4,234,275 shares of common stock for the outstanding $508,113 in loans owed to Mr. Huang, while the Company's chief financial officer, Xinjie Mu, was issued 833,333 unregistered shares of common stock for the outstanding $100,000 in loans due to Mr. Mu.The shares were issued at the price of $0.12 per share.At the conversion date, the stock market trading price of the Company’s stock was $0.22 per share. The difference of $423,427 and $83,333 was treated as compensation to Mr. Huang and Mr. Mu, which increased general and administration expense by $506,760. Research and development expenses increased $618,976 from $197,286 for the year ended May 31, 2009 to $816,262 for the year ended May 31, 2010. The increase was due to the spending on Perindopril, our new product that the Company launched in 2010. Other income was $114,085 for the year ended May 31, 2010 as compare to other expenses of $150,879 for the year ended May 31, 2009.The change was due to the gain of $222,227 on the transfer of technology and the decrease in the balance of the shareholder loans, bank loans and government loans, which resulted in a decrease in interest expense of $17,426. Net income increased $5,017,709 from net loss of $2,154,137 for the year ended May 31, 2009 to net income of $2,863,572 for the year ended May 31, 2010. The increase in net income was due to the increase in sales of Cisatracurium Besylate and decrease of stock-based compensation expense. Liquidity and Capital Resources On January 15, 2010, the Company raised $1,500,000 capital through a private placement by selling to the investors an aggregate of 15,000,000 shares of common stock, par value $0.0001 of the Company, for an aggregate purchase price of $1,500,000. As of May 31, 2010, the Company has paid off the bank loan. The operations of Dong Ying China have generated profits for the year ended May 31, 2010. The Company had $1,331,959 in cash. The profit generated from operation is sufficient to enable the Company to support its current operations and pay current debt due for repayment.However, the Company plans to raise more capital through equity finance to provide cash to expand the business development, fund further drug product development and to launch new products.The Company is also working in developing markets to increase sales and generate positive cash flow of the existing products. Net cash provided by the operating activities for the year ended May 31, 2010 was $2,527,766 compared to the net cash provided in the operating activities of $607,295 for the year ended May 31, 2009, an increase of $1,920,471. The increase is primarily attributable to the increase in net income of $5,017,709 which was offset by decrease in stock based compensation of $2,086,240, an increase in the change in notes receivables and accounts receivables for the amount of $598,261 due to the increase in sales for the year ended May 31, 2010 compared to the year ended May 31, 2009, and a decrease of the change in other payables of $440,242. 27 Net cash used in the investment activities for the year ended May 31, 2010 and 2009 was $1,579,081 and $147,576, respectively. The increase is primarily attributable to the deposit for the purchase of new technologies in the amount of $733,200. The Company has purchased a financial product from the bank with the fair market value of $293,280 as of May 31, 2010. The Company has purchased $552,601 more fixed assets in the year ended May 31, 2010 than in the same period of last year. Net cash used in the financing activities for the year ended May 31, 2010 was $525,286 and net cash provided by the financing activities for the year ended May 31, 2009 was $169,481. During the year ended May 31, 2010, the Company reduced loans from banks and government in the net amount of $1,466,400. The company has also reduced shareholder loans $643,886 during the year ended May 31, 2010. The Company has raised $1,500,000 through a private placement andborrowed $100,000 from Xinjie Mu, the CFO of the Company, which was later exchanged for 833,333 common stock shares during the year ended May 31, 2010. Short-Term Loans On June 10, 2009 the Company received a loan in the amount of RMB10,000,000 (approximately $1,464,000 at the exchange rate applicable at May 31, 2010) from the Agricultural Bank of China. The loan bears interest at the rate of 5.31% per annum paid monthly. The loan is due for repayment in half on May 12, 2010 and June 9, 2010, respectively. The Company paid RMB5,000,000 (approximately $732,000 at the exchange rate applicable at May 31, 2010) on November 13, 2009. On December 3, 2009, the Company borrowed RMB5,000,000 ($732,000 at the exchange rate applicable at May 31, 2010) from the Agricultural Bank of China. The loan bears interest at the rate of 5.31% per annum paid monthly. The loan is due for repayment on November 25, 2010. On January 29, 2010, the Company paid RMB8,500,000 ($1,244,400 at the exchange rate applicable at May 31, 2010) to the Agricultural Bank of China for the loan balance. On April 13, 2010, the Company paid off the remaining balance of RMB1,500,000 ($219,600 at the exchange rate applicable at May 31, 2010). The loan balance as of May 31, 2010 is nil. As of May 31, 2009, the balance RMB5,000,000 ($732,000 at the exchange rate applicable at May 31, 2009) represents loan from Bank of Communications and it has been repaid in full at June 8, 2009. The loan bore interest at the rate of 6.37% per annum paid monthly. The interest expense from bank loans for the year ended May 31, 2010 and 2009 was $ 65,349 and $29,232, respectively. Loans from Government The Company has a loan from the Nantong Economic and Technology Development Zone Administration. The loan bears no interest. The original principal amount of the loan was RMB20 million ($2,928,000 at the exchange rate applicable at May 31, 2010) and was due for repayment in full in March 2007. During 2007 the Company repaid RMB3,000,000 ($439,200 at the exchange rate applicable at May 31, 2010).In December 2007 the Company was granted an extension of the due date to December 31, 2008. During the year ended December 31, 2008 the Company repaid RMB2,000,000 ($292,800 at the exchange rate applicable at May 31, 2010). On February 1, 2009 the Company repaid another RMB2,000,000 ($292,800 at the exchange rate applicable at May 31, 2010) and the Company was granted an extension to December 31, 2009 over the remainder of the loan RMB13,000,000 ($1,903,200 at the exchange rate applicable at May 31, 2010). The Company repaid RMB3,000,000 ($439,200 at the exchange rate applicable at May 31, 2010) in December 2009, and was granted an extension to December 31, 2010 over the remaining of the loan RMB10,000,000 ($1,464,000 at the exchange rate applicable at May 31, 2010). On April 7, 2010, the Company repaid RMB1,000,000 ($146,400 at the exchange rate applicable at May 31, 2010). On May 6, 2010, the Company paid RMB1,000,000 ($146,400 at the exchange rate applicable at May 31, 2010) leaving a remaining balance of RMB8,000,000 ($1,171,200 at the exchange rate applicable at May 31, 2010). Since the loan bears no interest, the obligation is carried at its net present value using interest rates equal to the prevailing Bank of China one-year rate at the time the loan was received (5.6% in 2004, applied in respect of the year 2006) or the date the extension was effective (6.4% in March 2007, applied in respect of the years 2007 and 2008, 5.6% in February, 2009, applied in respect of the year 2009 and 5.31% in February 2010, applied in respect of the year 2010). Imputed loan interest expense included in the accounts for the year ended as ofMay 31, 2010 and 2009 was $77,491 and $124,486 which is determined as the amortization on the interest method basis of the discount over the remaining period to maturity of the loan.Gain from discount of no-interest loans was $43,903 and $96,515 for the year ended as ofMay 31, 2010 and 2009, respectively. The present value of the total government loan was $1,145,726 as of May 31, 2010 and $1,844,193 as of May 31, 2009. Shareholder Loans Shareholder loans carry the value of $0 and $1,169,032 at May 31, 2010 and May 31, 2009. The loans of $1,169,032 at May 31, 2009 consisted of $102,521 due to Peter Chen, a former shareholder of the company, and $1,066,511 due to Mr. Lequan Huang, the majority shareholder of the Company. The loans do not bear interest and have no stated repayment terms. 28 On January 11, 2010, the Company settled outstanding debt owed to its chief executive and financial officers by issuing an aggregate of 5,067,608 shares of common stock of the Company. The shareholder loans had the balance of $608,113 as of January 11, 2010. The amount includes $508,113 owed to Mr. Lequn Huang from prior borrowing and $100,000 owed to the chief financial officer, Xinjie Mu. Mr. Mu had transferred in $50,000 on December 14, 2009 and $50,000 on December 24, 2009 to the Company for the Company’s needs to pay off certain expense in US currency. The Company's chief executive officer, Lequn Huang, was issued 4,234,275 shares of common stock for the outstanding $508,113 in loans owed to Mr. Huang, while the Company's chief financial officer, Xinjie Mu, was issued 833,333 shares of common stock for the outstanding $100,000 in loans due to Mr. Mu. Both debts were settled through the issuance of shares at a price of $0.12 per share. At the conversion date, the stock market trading price of the Company’s stock was $0.22 per share. The difference of $423,427 and $83,333 was treated as compensation to Mr. Huang and Mr. Mu, respectively. Off-Balance Sheet Arrangements None. Critical Accounting Policies and Estimates The Company’s financial statements are prepared in accordance with accounting principles generally accepted in the United States, which require us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those estimates (See Note 2 in the Notes to Financial Statements). Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Not Applicable. Item 8.Financial Statements and Supplementary Data. Our audited financial statements for the fiscal years ended May 31, 2010 and 2009, together with the report of the independent certified public accounting firm thereon and the notes thereto, are presented beginning at page F-1. Page Reports of Independent Registered Public Accounting Firm F-1~F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations and Comprehensive Income / (Loss) F-4 Consolidated Statements of Changes in Stockholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7~F 23 29 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Sinobiopharma, Inc. We have audited the accompanying consolidated balance sheet of Sinobiopharma, Inc. and its subsidiaries (“the Company”) as of May 31, 2010, and the related consolidated statements of operations and comprehensive income / (loss), changes in stockholders’ equity and cash flows for the year then ended.The Company’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of May 31, 2010, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Bernstein & Pinchuk LLP New York, New York September 14, 2010 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Sinbiopharma We have audited the accompanying consolidated balance sheet of Sinobiopharma as of May 31, 2009, and the related consolidated statements of operations, stockholders’ (deficit), and cash flows for the year ended May 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sinobiopharma as of May 31, 2009, and the results of its operations, and its cash flows for the year ended May31, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ Schumacher & Associates, Inc. Schumacher & Associates, Inc. Certified Public Accountants 2525 Fifteenth Street, Suite 3H Denver, Colorado 80211 September 14, 2009 F-2 SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS May 31, May 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Notes receivable Inventories, net Advance payments - Other receivables Available for Sale (AFS) Securities - Total Current Assets Advance payment to shareholder for intangible assets Fixed assets, net Intangible assets, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Short-term bank loans - Loans from government Due to shareholders - Advance from customers Due to related parties -- Income tax payable - Other payables Total Current Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $0.0001 par value;10,000,000 shares authorized; 1,000,000 shares issued and outstanding at May 31, 2010 and 0 shares at May 31, 2009 - Common stock; $0.0001 par value; 2,490,000,000 shares authorized; 117,587,608 shares issued and outstanding at May 31, 2010 and 79,920,000 shares at May 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity $ $ See notes to the consolidated financial statements F-3 SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME/(LOSS) Year ended May 31, REVENUE $ $ COST OF GOODS SOLD GROSS Margin OPERATING EXPENSES Selling expenses Research and development Depreciation and amortization General and administrative expenses TOTAL OPERATING EXPENSES INCOME /(LOSS) FROM OPERATIONS ) OTHER INCOME / (EXPENSES) Interest income Interest expenses ) ) Other income/(expenses) ) TOTAL OTHER INCOME/ (EXPENSES) ) INCOME/(LOSS) BEFORE INCOME TAX EXPENSE ) INCOME TAX EXPENSE - NET INCOME/(LOSS) ) OTHER COMPREHENSIVE INCOME: Foreign Currency Translation Adjustment Unrealized gain from available for sale securities - COMPREHENSIVE INCOME/(LOSS) $ $ ) Earnings/(losses) per share: Basic and Diluted $ $ ) Weighted average number of common shares outstanding – basic and diluted See notes to the consolidated financial statements F-4 SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Common stock issued Preferred stock issued Shares of Commonstock Amount Shares of Preferredstock Amount Additionalpaid-in capital Accumulated deficit Accumulated other Comprehensive Income Total Balance as of May 31, 2008 $ - $
